Citation Nr: 1526917	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an eye disability, including glaucoma and ocular hypertension, to include as secondary to service connected diabetes, and diminished color perception claimed on an aggravation basis.

3.  Entitlement to an effective date earlier than January 24, 1973 for the grant of service connection for sensorineural hearing loss, to include on the basis of clear and unmistakable evidence (CUE) in the RO decision assigning the effective date.

4.  Entitlement to service connection for polycythemia, to include as secondary to Agent Orange exposure, contaminated groundwater, lead ammunition, and service connected diabetes.

5.  Entitlement to an increased rating for diabetes mellitus type II, currently rated 
20 percent disabling. 

REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1965 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO reopened a previously denied claim for service connection for glaucoma and denied the underlying claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has recharacterized the reopened claim more broadly for the reasons indicated below.  The RO also denied entitlement to an earlier effective date for the grant of service connection for sensorineural hearing loss and tinnitus, to include on the basis of CUE in the RO rating decision assigning this effective date, service connection for polycythemia, and an increased rating for diabetes.  In his September 2013 notice of disagreement (NOD), the Veteran challenged only the effective date assigned for hearing loss disability but not for tinnitus, and the latter issue is consequently not before the Board.  See 38 C.F.R. § 20.201 (2014) (when the Agency of Original Jurisdiction (AOJ) adjudicates several issues at the same time, the claimant must identify the specific determinations with which he disagrees).

Jurisdiction over this case was subsequently transferred to the VARO in Salt Lake City, Utah, and that office forwarded the appeal to the Board.  In May 2015, the Veteran testified at a videoconference hearing before the undersigned at the Salt Lake City RO; a transcript of that hearing is of record.  The Veteran's Agent subsequently submitted additional evidence to the Board with a waiver of initial AOJ review.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

At the May 20015, the Veteran's agent may have raised additional allegations of CUE.  To extent that these statements constitute a motion alleging either CUE in RO's May 2007 the assignment of an effective date for the 30 percent rating or CUE in the RO's assignment of a noncompensable rating in the June 1973 decision, those issues have not been adjudicated by the AOJ.  As such, they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for an eye disability and polycythemia and entitlement to an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for glaucoma.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for glaucoma and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not timely challenge the RO's June 1973 decision granting service connection for sensorineural hearing loss with an effective date of January 24, 1973.

4.  The RO's June 1973 decision granting service connection for sensorineural hearing loss with an effective date of January 24, 1973 did not contain an error in application of the extant applicable laws or regulations pertaining to effective dates that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The October 2007 decision that denied the claim for entitlement to service connection for glaucoma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the October 2007 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The issue of entitlement to an earlier effective date for service connection for sensorineural hearing loss, other than on a basis of CUE in a prior final rating decision, cannot as a matter of law be addressed on the merits.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The RO's June 1973 decision assigning an effective date of January 24, 1973 for service connection for sensorineural hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the application to reopen, further discussion of the VCAA with regard to that claim is unnecessary.  Moreover, to the extent that the Veteran claims an earlier effective date for service connection for sensorineural on a basis other than CUE in a prior RO decision, this is a freestanding claim for an earlier effective date which must be denied as a matter of law for the reasons explained below.  The VCAA is therefore inapplicable in this regard.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As to the CUE motion, the VCAA is inapplicable.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).

The Board notes that, during the May 2015 Board hearing, the undersigned explained the issues on appeal and asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Reopening - glaucoma

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In October 2007, the RO denied the Veteran's claim for entitlement to service connection for glaucoma.  Although notified of this denial in a letter later that month, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the lack of evidence of a current glaucoma disorder.  The evidence received since the October 2007 denial includes VA treatment notes with references to glaucoma, including on a May 2014 problem list and on the list of medication prescribed for this disorder.  As this evidence relates to the basis for the prior denial (current diagnosis) and raises a reasonable possibility of substantiating the claim, it is new and material.  The criteria for reopening the claim for entitlement to service connection for glaucoma have therefore been met and reopening of this claim is warranted.

Earlier Effective Date

In order to challenge the AOJ's assignment of an effective date for the grant of service connection for a disability, a claimant must file a notice of disagreement with the assigned effective date within the one year appeal period; otherwise that decision becomes final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.203.   The only way to vitiate the finality of such a decision is via a motion alleging CUE in a prior final RO decision such that a different effective date would result.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  This would include a motion alleging CUE in the decision assigning the effective date.  Id. at 300.

In June 1973, the RO granted entitlement to service connection for sensorineural hearing loss and assigned a noncompensable rating effective January 24, 1973, the date that VA received the claim.  Although notified of this denial in a letter later that month, the Veteran neither appealed nor submitted new evidence within the one year appeal period.  The RO's assignment of a January 24, 1973 effective date thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 2007, the RO increased the rating for sensorineural hearing loss to 
30 percent, effective the November 9, 2006 date of claim for increase.  Although notified of this denial in June 2007, the Veteran did not appeal.  In a September 2012 letter, the Veteran's agent requested an earlier effective date for an earlier effective date with regard to the Veteran's hearing loss disability.  The agent noted that the January 2007 VA examiner had indicated that the hearing loss had existed since 1966, reflecting that the Veteran was challenging the effective date for the grant of service connection for this disability.  As the effective date for the grant of service connection was not challenged within a year of notification of its assignment, the Board is precluded as a matter of law from addressing this issue on direct appeal, as it was raised via an impermissible, subsequent freestanding earlier effective date claim.  See Rudd, 20 Vet. App. at 300.

In a January 2013 letter, the RO informed the Veteran that he could not challenge an effective date via such a freestanding claim, but he could do so in a CUE motion.  The Veteran's agent responded in a January 2013 that the RO deemed a motion alleging CUE in the June 1973 rating decision assigning January 24, 1973 as the effective date for the grant of service connection for hearing loss disability.  The RO denied the claim for an earlier effective date for service connection for sensorineural hearing loss to include on the basis of CUE, and continued this denial in the May 2014 statement of the case.  The issue of whether there was CUE in the June 1973 rating decision assigning an effective date of January 24, 1973 for the grant of service connection for hearing loss disability is thus properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (stating that an assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). The Veteran has not met this burden, for the following reasons.

At the time of the June 1973 rating decision, the applicable statute and regulation indicated that, unless specifically provided otherwise, the effective date of an award of disability compensation was set in accordance with the facts found, but could not be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 3010(a) (West 1970); 38 C.F.R. § 3.400(b)(2) (1973).  The statute and regulation contained an exception to this rule under which the effective date of an award of disability compensation to a veteran was the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 3010(b) (West 1970); 38 C.F.R. § 3.400(b)(2) (1973).  The regulation further indicated that if the claim was not filed within a year of separation from service, the effective date would be the date of receipt of claim or date entitlement arose, whichever was later.  38 C.F.R. § 3.400(b)(2) (1973).

In this case, the date of separation from service was March 31, 1970.  The Veteran's claim for entitlement to service connection for hearing loss disability was received on January 24, 1973.  As this date was more than one year after separation from service, the law and regulation in effect at the time reflected that this date of claim was the appropriate effective date for the grant of service connection for sensorineural hearing loss.

In written statements and during the Board hearing, the Veteran has contended through his Agent that the statement of the January 2007 VA-authorized examiner that the Veteran's hearing loss "has existed since 1966" and the May 1973 VA examination report indicating hearing loss reflects that an earlier effective date was warranted for the grant of entitlement to service connection for sensorineural hearing loss.  The laws and regulations in effect at that time, however, specifically provided for an effective date based on the date of claim unless the claim was filed within one year of separation.  Thus, even assuming that the Veteran had sensorineural hearing loss in and since service, and entitlement arose prior to the date of the January 24, 1973 claim, the effective date would nevertheless be the date of the claim, which is the later of the two, pursuant to the regulation in effect at that time, 38 C.F.R. § 3.400(b)(2)(1973).

The only basis for an earlier effective date in these circumstances would be if there were an informal claim filed prior to the January 24, 1973.  At the time of the June 1973 RO rating decision, any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, was considered an informal claim. 38 C.F.R. § 3.155(a) (1973).  Moreover, 38 C.F.R. § 3.157(b) (1973) provided that once a formal claim for pension or compensation has been allowed or a formal claim for compensation was disallowed for the reason that the service-connected disability was not compensable in degree, receipt of certain documents, including report of a VA examination, would be accepted as an informal claim for increased benefits or an informal claim to reopen.  Review of the record reflects that the documents in the claims file prior to the January 24, 1973 claim consist of documents relating to education and administrative matters that do not reflect an intent to file a claim for entitlement to service connection for hearing loss disability.  In addition, although 38 C.F.R. § 3.157(b) provides an exception to the intent requirement for certain documents, in this case there was no claim for pension or compensation that had been allowed or claim for compensation that had been disallowed prior to the January 24, 1973 claim.  There was thus no basis under the applicable laws and regulations at the time of June 1973 RO rating decision, and the RO therefore did not commit CUE in assigning the effective date of January 24, 1973 based on the date of the claim.

During the Board hearing, the Veteran's spouse stated, "I think it's inexcusable that we were never talked to about this back then. No one ever said, oh, you should put in a claim [or] we should do something. No one said anything."  Hearing transcript, at 8.  The Board is sympathetic to this argument that had the Veteran been made aware of possible entitlement to compensation and assisted in filing an application for such compensation, he would have filed his claim earlier.  The Court has held, however, that claimants are charged with knowledge of laws and VA does not have a duty to search out potential beneficiaries.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992) (holding that there is no requirement on the part of the Secretary to search out and identify potential beneficiaries).  Similarly, the breach of the duty to assist is not a valid basis for a finding of CUE.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed.Cir.2002) (holding that a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on CUE).  The Board must therefore find that there is no legal merit to this argument.

Finally, the Veteran's agent stated during the Board hearing that the RO should have assigned a compensable rating for the Veteran's hearing loss in its June 1973 decision, "[b]ecause he was on the firing range around ammunition every single day. I don't how thorough in '73 hearing tests were versus 2015, but I'm sure they've changed significantly."  To the extent that this constitutes a motion alleging either CUE in RO's May 2007 the assignment of an effective date for the 30 percent rating or CUE in the RO's assignment of a noncompensable rating in the June 1973 decision, those issues have not been adjudicated by the AOJ.  They are therefore referred to the AOJ for appropriate action.  Jarrell, 20 Vet. App. at 334; see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (holding that each specific allegation of error constitutes a separate CUE claim).

For the foregoing reasons, the motion alleging CUE in the RO's June 1973 rating decision granting entitlement to service connection for sensorineural hearing loss effective January 24, 1973, must be denied.  The benefit of the doubt doctrine is not for application in this regard.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (noting that it is well established that the benefit of the doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).
 

ORDER

The application to reopen the claim for entitlement to service connection for glaucoma is granted.

Entitlement to an effective date earlier than January 24, 1973 for the grant of service connection for sensorineural hearing loss, to include on the basis of CUE in the RO decision assigning the effective date, is denied.


REMAND

The April 2014 VA examiner diagnosed the Veteran with ocular hypertension and stated that it did not cause visual impairment.  He also indicated that ocular hypertension and glaucoma are both conditions that are not typically caused by diabetes.  The VA examiner did not, however, address the VA treatment records that contain diagnoses of glaucoma and medication prescribed for this disorder.  Even though the Veteran's glaucoma was not diagnosed on the most recent VA examination, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, glaucoma was noted in a May 2014 VA treatment record problem list and on the list of medication prescribed for this disorder.  Thus, a remand is warranted for an opinion as to whether the Veteran has had glaucoma during the pendency of claim for entitlement to service connection for this disability, which was filed in February 2012.  In addition, as the Veteran has been diagnosed with ocular hypertension, the issue on appeal has been broadened to include this eye disorder.  Moreover, the Veteran has alleged that the color deficiency noted on the March 1961 USMA candidate examination was aggravated by service.  An opinion on this question should be obtained as well.

The Veteran also claims entitlement to service connection for polycythemia as secondary to Agent Orange exposure, contaminated groundwater, lead ammunition, and service connected diabetes.  The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has submitted extensive medical literature regarding groundwater contamination at Fort Devens, Massachusetts, where the Veteran was stationed.  In addition, although polycythemia is not on the list of diseases presumed service connected in veterans exposed to Agent Orange, the Veteran may nevertheless establish entitlement on the basis that his exposure to Agent Orange caused this disorder.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  A VA examination is therefore warranted as to the etiology of the Veteran's polycythemia.

Finally, the Veteran indicated during the Board hearing that his diabetes has worsened since the most recent VA examination in January 2013 and the evidence supports this assertion.  A new VA examination is therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) . 
 
Accordingly, the claims for entitlement to service connection for an eye disability and polycythemia and entitlement to an increased rating for diabetes are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the etiology of any current eye disability.  The examiner should review the claims file.  All necessary tests should be conducted.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current eye disability is either (a) caused or 
(b) aggravated by service-connected diabetes.  The examiner should specifically determine whether the Veteran has had glaucoma at any time during the pendency of the claim, which was filed in February 2012, notwithstanding the April 2014 VA examiner's finding that he did not have glaucoma at the time of that examination, and considering the references to glaucoma in the VA treatment records.

The examiner should also indicate whether the Veteran's preexisting color deficiency noted at the time of examination for entry into service was aggravated by service, and whether the Veteran has had such color deficiency at any time during the pendency of the claim, which was filed in February 2012.

A comprehensive rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination as to the etiology of his polycythemia.  The examiner should review the claims file.  All necessary tests should be conducted.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's polycythemia is related to military service, to include his presumed exposure to Agent Orange, contaminated groundwater, or lead ammunition.  The examiner should also indicate whether the polycythemia is either (a) caused or (b) aggravated by service connected diabetes.

A comprehensive rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the severity of his diabetes.  The examiner should review the claims file.  All necessary tests should be conducted.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for an eye disability and polycythemia and entitlement to an increased rating for diabetes.  If any benefit sought on appeal remains denied, furnish the Veteran and his Agent a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


